Per Curiam.
A writ of certiorari to the Workmen’s Compensation Commission was issued by this court in this matter on December 22, 1971. On January 3, 1972, prior to the service of the writ, the commission granted a petition for reargument of certain issues. The service of the writ stayed all proceedings in the commission.
Pursuant to provisions of Minn. St. 176.481, this matter is remanded to the commission with directions to rule upon the issues upon which a rehearing has been granted.
Remanded.